F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit

                                                                           January 25, 2006
                    UNITED STATES COURT OF APPEALS
                                                                         Elisabeth A. Shumaker
                                 TENTH CIRCUIT                               Clerk of Court


 WILLIAM HENRY BYRD, III,

       Plaintiff-Appellant,
 v.                                                       No. 05-6289
                                                    (D.C. No. CIV-05-532-W)
 CORNELL CORRECTIONS INC.;                                (W.D. Okla.)
 CITY OF HINTON,

       Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


      William Henry Byrd, III, a state prisoner proceeding pro se, brings this 42

U.S.C. § 1983 claim against Cornell Corrections, Inc. (“Cornell”) and the City of

Hinton, Oklahoma. The district court deemed Byrd’s complaint frivolous and

dismissed it for failure to state a claim. We have jurisdiction under 28 U.S.C.

§ 1291 and AFFIRM.




* The case is unanimously ordered submitted without oral argument pursuant to Fed. R.
App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
      Although styled as a civil rights complaint, Byrd’s petition alleges no facts

stating a civil rights violation. Byrd refers to the Eighth Amendment, but presents

no facts upon which such a legal claim could be based.

      Byrd previously brought a § 1983 case against the same defendants

claiming he was incorrectly put in medium security status and placed in punitive

segregation for no reason. See Byrd v. Cornell Corrections, Inc., 60 Fed. Appx.

191 (10th Cir. 2003). A different panel of this court affirmed the district court’s

decision granting summary judgment to the defendants. Notwithstanding the

dismissal of that case, Byrd appears to claim that a jury rendered a $225,000

verdict in his favor and that Cornell has defaulted in payment of that verdict.

Byrd’s filings include an obviously fraudulent court order. It appears that Byrd

has brought this suit in an attempt to enforce this fictional judgment.

       “We review the district court’s § 1915(e) dismissal for abuse of

discretion.” McWilliams v. Colorado, 121 F.3d 573, 574-75 (10th Cir. 1997).

Where a court dismisses a § 1983 claim presenting no factual basis other than a

request to enforce a nonexistent judgment, it most certainly does not abuse its

discretion. We AFFIRM the district court’s dismissal for failure to state a claim.

      Federal courts are not playgrounds in which make-believe filings can be

filed. Byrd’s behavior in filing fabricated documents is unacceptable. Tenth

Circuit Rule 46.5(B) states that an attorney or unrepresented party who presents a


                                        -2-
brief, motion, or other paper to the court “certifies that, to the best of the person’s

knowledge, information and belief . . . the factual contentions or denials are

supported in the record.” When a brief or supporting documentation is signed in

violation of this rule, we may impose monetary sanctions. 10th Cir. R.

46.5(D)(2). By submitting a claim based on apparently fraudulent court

documents, Byrd has violated this rule, and this court orders him to SHOW

CAUSE why monetary sanctions in the amount of $500 should not be imposed.

Byrd shall have fifteen days from the date of this order and judgment to file his

objections. If acceptable objections are not filed within fifteen days, monetary

sanctions shall be imposed.

      We also note that because we affirm, the district court’s dismissal counts as

a “strike” under 28 U.S.C. § 1915(g). See Jennings v. Natrona County Det. Ctr.

Med. Facility, 175 F.3d 775, 780 (10th Cir. 1999). Byrd’s motion to proceed in

forma pauperis is DENIED. Appellant is directed to make immediate payment of

the unpaid balance of his filing fee.



                                        ENTERED FOR THE COURT



                                        Per Curiam




                                          -3-